          Case 2:21-cv-01318-MTL Document 1 Filed 07/29/21 Page 1 of 21




 1   HODGES & FOTY, L.L.P.
     David W. Hodges
 2
     Texas State Bar No. 00796765
 3   **Pro Hac Vice Forthcoming
     Michael Goldsmith
 4   Texas State Bar No. 24120856
 5   **Pro Hac Vice Forthcoming
     mgoldsmith@hftrialfirm.com
 6   4409 Montrose Blvd., Suite 200
 7   Houston, TX 77006
     Telephone: (713) 523-0001
 8   Facsimile: (713) 523-1116
 9
     ATTORNEY FOR PLAINTIFFS AND CLASS MEMBERS
10
11                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ARIZONA
12
13   MALAIKA WASHINGTON and INGRID
14   ALATORRE, on behalf of Themselves
     and on behalf of all other similarly
15   situated individuals,
16
                   Plaintiffs,                            CASE NO. _____
17
18   v.                                                   ORIGINAL COLLECTIVE
                                                          ACTION COMPLAINT
19   FREEDOM OF EXPRESSION, L.L.C. d/b/a                  AND JURY DEMAND
20   Bones Cabaret; WISNOWSKI, INC. d/b/a
     Skin Cabaret; SKIN CABARET LLC; TODD
21   BOROWSKY, Individually; and ERIKA
     DONALDSON, Individually;
22
23                        Defendants.
24
                                         I. SUMMARY
25
              1.   Freedom of Expression, L.L.C., d/b/a Bones Cabaret, Wisnowski, Inc. d/b/a
26
     Skin Cabaret, Skin Cabaret LLC, Todd Borowsky, and Erika Donaldson (hereinafter
27
     collectively referred to as “Defendants”), required Malaika Washington and Ingrid
28


                                                1
       Case 2:21-cv-01318-MTL Document 1 Filed 07/29/21 Page 2 of 21




 1   Alatorre, (hereinafter “Plaintiffs”) to work as an exotic dancer at their adult entertainment
 2   clubs, but refused to compensate her at the applicable minimum wage.
 3          2.      Specifically, Defendants misclassified dancers, including Plaintiffs, as
 4   independent contractors. Plaintiffs’ only compensation was in the form of tips from club
 5   patrons; the clubs paid no wages. In fact, Defendants required Plaintiffs to pay a “house
 6   fee” in order to work in the clubs. Essentially, Defendants took money from Plaintiffs under
 7   the premise that they had to pay for their space at the clubs. Plaintiffs were also required
 8   to share their tips with Defendants and their employees who do not customarily receive
 9   tips outside of a valid tip pool.
10          3.      As a result, Defendants failed to pay Plaintiffs and all other members of the
11   class collective minimum wage compensation, which they were entitled to under the Fair
12   Labor Standards Act (“FLSA”) and Arizona state labor law including The Fair Wages and
13   Healthy Families Act.
14          4.      Plaintiffs bring this class and collective action against Defendants seeking
15   damages, backpay, restitution, liquidated damages, prejudgment interest, reasonable
16   attorney’s fees and costs, and all other relief that the Court deems just, reasonable, and
17   equitable in the circumstances.
18                 II.      SUBJECT MATTER JURISDICTION AND VENUE
19          5.      This Court has jurisdiction over the subject matter of this action under 29
20   U.S.C. §216(b), 28 U.S.C. §1331, and Arizona Revised Statutes § 23-364.
21          6.      This Court also has supplemental jurisdiction over the state law claims raised
22   herein pursuant to 28 U.S.C. §1367 because such claims do not raise novel or complex
23   issues of state law, and because those claims derive from a common nucleus of operative
24   facts from which the FLSA claims stated herein derive.
25          7.      Venue is proper in the District of Arizona pursuant to 28 U.S.C. § 1391(b)
26   because a substantial portion of the events forming the basis of this suit occurred in this
27   District, and Defendants operate adult entertainment clubs located in this District.
28                       III.   PARTIES AND PERSONAL JURISDICTION


                                                   2
       Case 2:21-cv-01318-MTL Document 1 Filed 07/29/21 Page 3 of 21




 1          8.     Plaintiff Malaika Washington is an individual residing in Maricopa County,
 2   Arizona. She has worked for Defendant Freedom of Expression, L.L.C., d/b/a Bones
 3   Cabaret in Scottsdale, Arizona from August 2017 to August 2019, on a consistent basis.
 4   Additionally, she worked for Defendant Skin Cabaret LLC in Scottsdale, Arizona from
 5   August 2017 to September 2018, on a consistent basis. She lived in Arizona and was
 6   Defendants’ employee. Her consent is attached hereto as Exhibit “A.”
 7          9.     Plaintiff Ingrid Alatorre is an individual residing in Maricopa County,
 8   Arizona. She has worked for She has worked for Defendant Freedom of Expression,
 9   L.L.C., d/b/a Bones Cabaret in Scottsdale, Arizona from September 2018 to January 2020,
10   on a consistent basis. Additionally, she worked for Defendant Skin Cabaret LLC in
11   Scottsdale, Arizona from June 2020 to October 2020 on a consistent basis. She lived in
12   Arizona and was Defendants’ employee. Her consent is attached hereto as Exhibit “B.”
13          10.    Opt-in Plaintiffs are current or former exotic dancers who have worked at
14   Defendants’ adult entertainment clubs within the applicable limitations period and will file
15   a valid consent to join this suit with the Court.
16          11.    The Rule 23 Class Members are all current and former exotic dancers who
17   worked at Defendants’ adult entertainment club at any time starting three years before this
18   Complaint was filed, up to the present.
19          12.    Defendant Freedom of Expression, L.L.C., d/b/a Bones Cabaret, is an
20   Arizona for-profit corporation doing business in Scottsdale, Arizona. Defendant may be
21   served with process via its registered agent, Peter H. Schelstraete, at 60 East Rio Salado
22   Parkway, Suite 900, Tempe, Arizona 85281.
23          13.    Skin Cabaret LLC is an Arizona for-profit corporation doing business in
24   Scottsdale, Arizona. Defendant may be served with process via its registered agent, Todd
25   Borowsky, at 22214 North La Senda, Scottsdale, AZ 85255.
26          14.    Wisnowski Inc. is an Arizona for-profit corporation doing business in
27   Scottsdale, Arizona. It is a co-owner of Skin Cabaret. Defendant may be served with
28


                                                    3
       Case 2:21-cv-01318-MTL Document 1 Filed 07/29/21 Page 4 of 21




 1   process via its registered agent, Peter Schelstraete, at 60 East Rio Salado Parkway, Suite
 2   900, Tempe, AZ 85281.
 3          15.    Defendant Todd Borowsky is an individual who resides in Maricopa
 4   County, Arizona. He is the owner of both Freedom of Expression, L.L.C., d/b/a Bones
 5   Cabaret, Skin Cabaret LLC, and is the director and president of Wisnowski, Inc. He may
 6   be served with process at 6130 East Cholla Lane, Scottsdale, Arizona 85253, or wherever
 7   he may be found.
 8          16.    Defendant Erika Donaldson is an individual who resides in Maricopa
 9   County, Arizona. She was the general manager of Skin Cabaret during the statutory
10   period. She may be served with process at 3513 N. Apache Way, Scottsdale, Arizona
11   85252, or wherever she may be found.
12          17.    This Court has personal jurisdiction over Defendant Freedom of Expression,
13   L.L.C., d/b/a Bones Cabaret, because it is doing business in Arizona.
14          18.    This Court has personal jurisdiction over Defendant Skin Cabaret LLC
15   because it is doing business in Arizona.
16          19.    This Court has personal jurisdiction over Defendant Wisnowski, Inc.,
17   because it is doing business in Arizona.
18          20.    This Court has specific personal jurisdiction over Defendant Freedom of
19   Expression, L.L.C., d/b/a Bones Cabaret, because it does business in Scottsdale, Arizona
20   and Plaintiff’s claims arise from the conduct of that business.
21          21.    This Court has specific personal jurisdiction over Defendant Skin Cabaret
22   LLC because it does business in Scottsdale, Arizona and Plaintiff’s claims arise from the
23   conduct of that business.
24          22.    This Court has personal jurisdiction over Defendant Todd Borowsky because
25   he resides in Maricopa County, Arizona.
26          23.    This Court has personal jurisdiction over Defendant Erika Donaldson
27   because she resides in Maricopa County, Arizona.
28                                      IV.     COVERAGE


                                                  4
       Case 2:21-cv-01318-MTL Document 1 Filed 07/29/21 Page 5 of 21




 1          24.       At all material times, Defendants have been employers within the meaning
 2   of 3(d) of the FLSA, 29 U.S.C. § 203(d) of Ariz. Rev. Stat. Ann. § 23-350(3), and § 23-
 3   362(B) of Ariz. Rev. Stat. Ann.
 4          25.       The Fair Labor Standards Act (“FLSA”) defines the term “employer”
 5   broadly to include “any person acting directly or indirectly in the interest of an employer
 6   in relation to any employee.” 29 U.S.C. § 203(d).
 7          26.       Similarly, Arizona defines “employer” broadly to include “any
 8   corporation, proprietorship, partnership, joint venture, limited liability company, trust,
 9   association, political subdivision of the state, individual or other entity acting directly or
10   indirectly in the interest of an employer in relation to an employee, but does not include
11   the state of Arizona, the United States, or a small business.” ARIZ. REV. STAT. ANN. § 23-
12   362(B).
13          27.       At all material times, Defendants have been an enterprise in commerce or
14   in the production of goods for commerce within the meaning of 3(s)(1) of the FLSA
15   because they have had employees engaged in commerce. 29 U.S.C. § 203(s)(1).
16          28.       Furthermore, Defendants have had, and continue to have, an annual gross
17   business volume in excess of $500,000.
18          29.       At all material times, Plaintiffs, FLSA Class Members, and Arizona Class
19   Members were individual employees as defined by 29 U.S.C § 206-207 and Ariz. Rev.
20   Stat. Ann. § 23-362(A).
21          30.       Wisnowski, Inc. is an employer under the FLSA because it 1) has the
22   power to hire and fire the dancers and other employees, 2) supervises and controls
23   employee work schedules or conditions of employment, 3) determines the rate and method
24   of payment, and 4) is the entity responsible for maintaining employment records.
25          31.       Defendant Todd Borowsky is the owner of Defendants Freedom of
26   Expression, L.L.C., d/b/a Bones Cabaret, and Skin Cabaret LLC. As the owner, Defendant
27   Todd Borowsky is an employer because he 1) has the power to hire and fire the dancers
28   and other employees, 2) supervises and controls employee work schedules or conditions of


                                                   5
       Case 2:21-cv-01318-MTL Document 1 Filed 07/29/21 Page 6 of 21




 1   employment, 3) determines the rate and method of payment, and 4) is the entity responsible
 2   for maintaining employment records. Additionally, Defendant was responsible for the day-
 3   to-day affairs of Freedom of Expression, L.L.C., d/b/a Bones Cabaret, and Skin Cabaret
 4   LLC, specifically for determining whether they complied with the FLSA.
 5          32.      Defendant Erika Donaldson was the general manager of Defendants Skin
 6   Cabaret.
 7          33.      As manager, Defendant Donaldson employed the Plaintiffs, FLSA Class
 8   Members, and Arizona Class Members as employees who danced for and entertained
 9   customers.
10          34.      Defendant Donaldson controlled the nature, pay structure, and
11   employment relationship of Plaintiffs, FLSA Class Members, and Arizona Class Members.
12          35.      At all material times, Defendant Donaldson 1) had the power to hire and
13   fire the dancers and other employees, 2) supervised and controlled employee work
14   schedules or conditions of employment, 3) determined the rate and method of payment,
15   and 4) was the entity responsible for maintaining employment records. Additionally,
16   Defendant was responsible for the day-to-day affairs of Skin Cabaret, specifically for
17   determining whether they complied with the FLSA.
18          36.      For all intents and purposes, Defendants Wisnowski, Inc; and Skin
19   Cabaret LLC are effectively the same company and operate as a single enterprise. Despite
20   the corporate fragmentation, a “single enterprise” under the FLSA exists. See Donovan v.
21   Grim Hotel Co., 747 F.2d 966 (5th Cir. 1984). The Defendants share the same officers and
22   directors, such as Todd Borowsky. In fact, Todd Borowsky oversees and controls the
23   operations of each Defendant.
24          37.      The Defendants also operate in a unified manner and under common
25   control. They share the same corporate office located at 1137 N. Scottsdale Road,
26   Scottsdale, AZ 85257. They also have the same accounting and payroll operations.
27   Additionally, they share control over hiring, firing, payroll, and overhead decisions. They
28   have the same officer and director, Todd Borowsky.


                                                 6
       Case 2:21-cv-01318-MTL Document 1 Filed 07/29/21 Page 7 of 21




 1          38.       Moreover, the Defendants have a common business purpose to operate a
 2   gentlemen’s clubs for profit under the name “Skin Cabaret.”
 3          39.       Based upon these facts, at all material times, Defendants have operated as
 4   a “single enterprise” within the meaning of 3(r)(1) of the FLSA. 29 U.S.C. § 203(r)(1).
 5   That is, Defendants perform related activities through unified operation and common
 6   control for a common business purpose. See Brennan v. Arnheim and Neely, Inc., 410 U.S.
 7   512, 515 (1973); Reich v. Bay, Inc., 23 F.3d 110, 113 (5th Cir. 1994). Additionally, based
 8   upon these facts, Defendants are joint employers and are jointly and severally liable for all
 9   wage and hour compliance, including the payment of overtime and minimum wage
10   compensation. See 29 C.F.R. § 791.2(a); Schultz v. Capital International Security, Inc.,
11   466 F.3d 298, 306 (4th Cir. 2006).
12          40.       Defendants Wisnowski, Inc.; and Skin Cabaret LLC are mere
13   instrumentalities or alter egos of each other and each Defendant is vicariously liable for the
14   violations committed by each other.
15                                          V.     FACTS
16          41.       Defendants operate the adult entertainment clubs in Scottsdale, Arizona
17   under the names of “Bones Cabaret” and “Skin Cabaret” (“The Clubs”).
18          42.       Defendants employ exotic dancers and have employed hundreds of
19   dancers over the years at The Clubs.
20          43.       Plaintiffs were previously employed as an exotic dancer at Skin Cabaret
21   and Bones Cabaret during the statutory time period.
22          44.       Plaintiffs worked on a regular basis for Defendants’ establishments, both
23   located in Scottsdale, Arizona.
24          45.       Plaintiff Washington worked at Bones Cabaret from August 2017 to
25   August 2019.
26          46.       Plaintiff Washington worked at Skin Cabaret from August 2017 to
27   September 2018.
28


                                                   7
       Case 2:21-cv-01318-MTL Document 1 Filed 07/29/21 Page 8 of 21




 1            47.    Plaintiff Washington worked, on average, five hours per shift during her
 2   employment at Bones Cabaret and five shifts per week for a total of twenty-five hours per
 3   week.
 4            48.    Plaintiff Washington worked, on average, six hours per shift during her
 5   employment at Skin Cabaret and four shifts per week for a total of twenty-four hours per
 6   week.
 7            49.    Plaintiffs never received any wages during their employment with The
 8   Clubs.
 9            50.    During at least one workweek between August 2017 to present,
10   Defendants did not pay Plaintiff Washington the state or federally mandated minimum
11   wage. As an illustrative example, starting in the first week of August 2017 that she worked
12   for Defendants as a dancer, and continuing until the end of her employment with The Clubs,
13   Plaintiff was not paid a minimum wage.
14            51.    Plaintiff Alatorre worked at Bones Cabaret from September 2018 to
15   January 2020.
16            52.    Plaintiff Alatorre worked at Skin Cabaret from June 2020 to October 2020.
17            53.    Plaintiff Alatorre worked, on average, seven hours per shift during her
18   employment at Bones Cabaret and five shifts per week for a total of thirty-five hours per
19   week.
20            54.    Plaintiff Alatorre worked, on average, eight hours per shift during her
21   employment at Skin Cabaret and five shifts per week for a total of forty hours per week.
22            55.    During at least one workweek between September 2018 to present,
23   Defendants did not pay Plaintiff Alatorre the state or federally mandated minimum wage.
24   As an illustrative example, starting in the first week of September 2018 that she worked
25   for Defendants as a dancer, and continuing until the end of her employment with The Clubs,
26   Plaintiff was not paid a minimum wage.
27            56.    Similarly, Opt-In Plaintiffs and Arizona Class Members did not work a
28   single hour at The Clubs where they were paid the federally mandated minimum wage of


                                                 8
       Case 2:21-cv-01318-MTL Document 1 Filed 07/29/21 Page 9 of 21




 1   $7.25 an hour or the state mandated minimum wage of $12.15 under Arizona Revised
 2   Statutes § 23-363 effective January 1, 2021. The previous minimum wages in Arizona
 3   during the relevant time periods are as follows: $12 in 2020, $11 in 2019, $10.50 in 2018,
 4   and $10 in 2017.
 5          57.       In fact, Plaintiffs and the FLSA class paid to work at The Clubs. Plaintiffs
 6   and FLSA Class Members were classified by Defendants as independent contractors who
 7   had to pay house fees to dance at The Clubs.
 8          58.       Plaintiffs, FLSA Class Members, and Arizona Class Members were
 9   compensated exclusively through tips from Defendants’ customers. That is, Defendants
10   did not pay them whatsoever for any hours worked at their establishment.
11          59.       Furthermore, Defendants charged Plaintiffs and FLSA Class Members a
12   “house fee” per shift worked. In other words, they had to pay to work at The Clubs and
13   sometimes completed a full shift only to owe The Clubs money.
14          60.       Defendants also required Plaintiffs and Class Members to share their tips
15   with other non-service employees who do not customarily receive tips.
16          61.       Defendants are in violation of the FLSA’s tipped-employee compensation
17   provision, 29 U.S.C. § 203(m), which requires employers to pay a tipped employee a
18   minimum of $2.13 per hour. Defendants also violated § 203(m) when they failed to notify
19   Plaintiffs about the tip credit allowance before the credit was utilized, meaning Defendants’
20   exotic dancers were never made aware of how the tip credit allowance worked or the
21   amounts to be credited.
22          62.       Defendants additionally violated § 203(m) because they did not allow
23   Plaintiffs to retain all their tips, but instead required Plaintiffs and Class Members to share
24   their tips with other non-service employees who do not customarily receive tips. Because
25   Defendants violated the tip-pool law, Defendants lose the right to take a credit toward
26   minimum wage.
27          63.       Furthermore, Defendants are in violation of Arizona’s tipped-employee
28   compensation provision, ARIZ. REV. STAT. ANN. § 23-363(C), which provides that “the


                                                   9
      Case 2:21-cv-01318-MTL Document 1 Filed 07/29/21 Page 10 of 21




 1   employer may pay a wage up to $3.00 per hour less than the minimum wage if the employer
 2   can establish . . . that for each week, when adding tips received to wages paid, the employee
 3   received not less than the minimum wage for all hours worked.” Defendants failed to
 4   compensate Plaintiffs with wages for any hours worked in violation of the Arizona
 5   Minimum Wage Act.
 6          64.         Plaintiffs and Class Members received tips and/or dance fees from
 7   Defendant’s customers but no other form of payment from their employer.
 8          65.         The money received by the clubs after a shift of dance performances was
 9   not included in Defendants’ gross sales receipts and was not disbursed in any way as wages
10   to any workers.
11          66.         Defendants illegally classified the dancers as independent contractors.
12   However, at all times, Plaintiffs and Opt-In Plaintiffs were employees of Defendants under
13   the FLSA. At all times, Defendants required Plaintiffs and other exotic dancers to perform
14   private and semi-private dances under the pricing guidelines, policies, procedures, and
15   promotions set exclusively by Defendants.
16          67.         Defendants hired/fired, issued pay, supervised, directed, disciplined, and
17   performed all other duties generally associated with that of an employer with regard to the
18   dancers.
19          68.         The following non-exhaustive list of policies and procedures in effect
20   during the relevant statutory period demonstrates the dancers’ status as employees and/or
21   supports their claims:
22                 a.       Defendants have the sole right to hire and fire the dancers;
23                 b.       Defendants make dancers pay a house fee to work at the premises and
24                          the fee varies depending on the night;
25                 c.       Defendants forced dancers to pay “house fees” to dance in The Clubs;
26                 d.       Plaintiffs paid, on average, $55 per shift as a house fee, to dance on
27                          stage at Bones Cabaret;
28                 e.       Plaintiffs paid, on average, $40 per shift as a house fee, to dance on


                                                   10
     Case 2:21-cv-01318-MTL Document 1 Filed 07/29/21 Page 11 of 21




 1                   stage at Skin Cabaret;
 2             f.    Defendants created an incentive to arrive early, the house fee
 3                   increased as the day went on;
 4             g.    Defendants require dancers pay a $45 late fee upon arriving late;
 5             h.    Defendants charged dancers a fine to leave early;
 6             i.    Defendants exercised sole control over how much a dancer can charge
 7                   a third-party customer;
 8             j.    Defendants set the price for private dances and VIP room dances;
 9             k.    Defendants unilaterally makes the decision not to pay any wages to
10                   dancers;
11             l.    Defendants provide the dancers with music, stages, poles, and other
12                   tools to perform dances; the dancer only provides her own body;
13             m.    Dancers make no financial investment with Defendants’ business;
14             n.    Defendants mandate that dancers pay a mandatory tip out of $80 per
15                   shift to other club employees at The Clubs, including to the managers,
16                   security, and DJs;
17             o.    Defendants mandate that dancers pay a mandatory tip out of $5 per
18                   dance to The Clubs;
19             p.    Defendants mandate that dancers pay a mandatory tip out of 40% of
20                   the VIP dance fees when customers pay for VIP dances with credit
21                   cards;
22             q.    Defendants apply fines/fees to the dancers if they fail to follow
23                   Defendants’ guidelines or directions;
24             r.    Defendants maintain the premises – including the stage, and a state-
25                   of-the-art audio set up;
26             s.    Defendants hire and fire all employees of the clubs – including
27                   dancers, DJ’s, bouncers, and managers;
28             t.    Defendants employ dozens of dancers at one time;


                                                11
      Case 2:21-cv-01318-MTL Document 1 Filed 07/29/21 Page 12 of 21




 1                  u.       Dancers are not responsible for paying any facility expenses relating
 2                           to the operation of The Clubs;
 3                  v.       Defendants have sole control over their opportunity for profit or loss;
 4                           maintaining exclusive control over major determinants of customer
 5                           volume such as marketing, advertising, business hours, facility
 6                           maintenance, aesthetics, beverage inventory, and setting the cover
 7                           charge price profit;
 8                  w.       Dancers have no control over the key determinants of profit and loss;
 9                  x.       Defendants employ many dancers, including the named Plaintiff, for
10                           several months at least.
11           69.         Defendants misclassified Plaintiffs, FLSA Class Members, and Arizona
12   Class Members as independent contractors to avoid Defendants’ obligation to pay them
13   pursuant to the FLSA.
14           70.         Plaintiffs, FLSA Class Members, and Arizona Class Members constituted
15   the workforce without which Defendants could not perform their services.
16           71.         Plaintiffs, FLSA Class Members, and Arizona Class Members are not
17   exempt from the minimum wage requirements under the FLSA and Arizona state labor
18   laws.
19           72.         Defendants’ method of paying Plaintiffs and Class Members in violation
20   of the FLSA is willful and is not based on a good faith and reasonable belief that their
21   conduct complied with the FLSA.
22           73.         Defendants’ method of paying Plaintiffs and the Arizona Class Members
23   was in violation of the Arizona Minimum Wage Act and Arizona Wage Law and was
24   willful and not based on a good faith and reasonable belief that its conduct complied with
25   Arizona Law.
26           74.         Defendants misclassified Plaintiffs, FLSA Class Members, and Arizona
27   Class Members with the sole intent to avoid paying them in accordance with the FLSA.
28   There are multiple federal court opinions finding that this method of compensation is in


                                                    12
      Case 2:21-cv-01318-MTL Document 1 Filed 07/29/21 Page 13 of 21




 1   violation of the FLSA, and therefore, Defendants’ conduct is willful.
 2          75.       Defendants’ conduct is willful because the District Court of Arizona
 3   previously awarded a judgment against Defendants in an action brought under the FLSA
 4   for these same compensation methods.
 5                                VI.     EQUITABLE TOLLING
 6          76.       The doctrine of equitable tolling preserves a plaintiff’s full claim when a
 7   strict application of the statute of limitations would be inequitable. See Partlow v. Jewish
 8   Orphans’ Home of S. Cal., Inc., 645 F.2d 757, 760–61 (9th Cir. 1981) (abrogated on other
 9   grounds by Hoffman-LaRoche Inc. v. Sperling, 493 U.S. 165 (1989)).
10          77.       Equitable tolling is proper when an employer has engaged in misleading
11   conduct. Defendants intentionally misled the Plaintiffs into believing that they were not
12   required to pay them minimum wage. Defendants coerced the Plaintiffs, FLSA Class
13   Members, and Arizona Class Members into believing that they were independent
14   contractors. Consequently, the Plaintiffs, FLSA Class Members, and Arizona Class
15   Members were victims of fraud and unable to ascertain any violation taking place.
16          78.       Thus, the statute of limitations for the Plaintiffs, FLSA Class Members,
17   and Arizona Class Members should be equitably tolled due to Defendants’ fraudulent
18   concealment of the Plaintiffs’, FLSA Class Members’ and Arizona Class Members’ rights.
19   Plaintiffs therefore seek to have the limitations period extended from the first date that
20   Defendants used this covert payroll practice up to the time each Plaintiff joins this lawsuit.
21                                 VII.   CAUSES OF ACTION
22     COUNT I: FAILURE TO PAY FEDERAL MINIMUM WAGE (COLLECTIVE
23                               ACTION)
24
            79.       Plaintiffs incorporate all allegations contained in the foregoing
25
     paragraphs.
26
            80.       Defendants’ willful practice of failing to pay Plaintiffs and FLSA Class
27
     Members at the required minimum wage rate violates the FLSA and was not based in good
28


                                                  13
      Case 2:21-cv-01318-MTL Document 1 Filed 07/29/21 Page 14 of 21




 1   faith. 29 U.S.C. § 206. In fact, Defendants do not compensate them whatsoever for any
 2   hours worked and have violated the tip credit provision under the FLSA as described above.
 3          81.       The FLSA required that Defendants allow Plaintiffs and other similarly
 4   situated exotic dancers to keep all tips and gratuities received from customers. As set forth
 5   above, Defendants failed to pay Plaintiffs and other similarly situated exotic dancers at
 6   hourly rates in compliance with the FLSA Federal Minimum Wage requirements. Without
 7   legal excuse or justification, Defendants kept and/or assigned to management tips and
 8   gratuities received by Plaintiffs and other exotic dancers and belonging to Plaintiff and
 9   other exotic dancers.
10          82.       As also alleged above, Defendants’ practice of collecting house fees from
11   the dancers also violates the law.
12          83.       None of the exemptions provided by the FLSA regulating the duty of
13   employers to pay employees for all hours worked at the required minimum wage rate are
14   applicable to the Defendants or the Plaintiffs.
15   COUNT II: VIOLATION OF ARIZONA STATE LABOR LAWS FOR FAILURE
16                TO PAY MINIMUM WAGE (CLASS ACTION)
17
            84.       Plaintiffs and Arizona Class Members incorporate by reference all
18
     allegations in the preceding paragraphs.
19
            85.       Under Arizona Revised Statutes § 23-363, effective January 1, 2021, the
20
     state minimum wage is currently $12.15. The previous minimum wages in Arizona during
21
     the relevant time periods are as follows: $12 in 2020, $11 in 2019, $10.50 in 2018, and $10
22
     in 2017.
23
            86.       As set forth above, Defendants failed to pay Plaintiffs and other similarly
24
     situated exotic dancers at hourly rates in compliance with the Arizona minimum wage
25
     requirements.
26
            87.       Without legal excuse or justification, Defendants kept and/or assigned to
27
     management tips and gratuities received by Plaintiffs and other exotic dancers and
28


                                                  14
      Case 2:21-cv-01318-MTL Document 1 Filed 07/29/21 Page 15 of 21




 1   belonging to Plaintiffs and other exotic dancers. Defendants also charged house fees
 2   illegally.
 3            88.    Defendants’ failure to pay Plaintiffs and other similarly situated exotic
 4   dancers as required by Arizona state laws was willful and intentional and was not in good
 5   faith.
 6            COUNT III: UNLAWFUL TIP SHARING (COLLECTIVE ACTION)
 7            89.    Plaintiffs incorporate by reference the allegations contained in the
 8   preceding paragraphs.
 9            90.    As set forth above, Defendants’ failure to allow their exotic dancers to
10   retain all their tips by requiring them to “tip out” employees who do not customarily and
11   regularly receive tips violates the Fair Labor Standards Act, 29 U.S.C. § 203(m). Plaintiffs
12   bring this claim on behalf of themselves, and all others similarly situated pursuant to 29
13   U.S.C. § 216(b).
14       COUNT IV: VIOLATION OF ARIZONA WAGE LAW FAILURE TO PAY
15                       WAGES DUE (CLASS ACTION)
16
              91.    Plaintiffs incorporate by reference the allegations contained in the
17
     preceding paragraphs.
18
19            92.    Defendants’ practice of willfully failing to pay Plaintiffs and Arizona

20   Class Members wages for labor performed violates Arizona Wage Law. ARIZ. REV.

21   STAT. ANN. § 23-351(C). In fact, Defendants do not compensate them whatsoever for any

22   hours worked.

23                  COUNT V: UNJUST ENRICHMENT (CLASS ACTION)

24
              93.    Due to the facts as pled above, Plaintiffs had conferred a benefit upon the
25
     Defendants. The Defendants had knowledge of the benefit conferred and continued to
26
     retain that benefit undeservedly. Defendants voluntarily accepted and retained such benefit,
27
     because Plaintiffs worked for Defendants, Defendants permitted Plaintiffs to work for the
28


                                                 15
      Case 2:21-cv-01318-MTL Document 1 Filed 07/29/21 Page 16 of 21




 1   business, and because Defendants chose to maximize the business’s profit at the expense
 2   of Plaintiffs and Class Members.
 3          94.       It would be inequitable and unjust for Defendants to continue to retain the
 4   benefit, as Plaintiffs conferred a benefit on Defendants which Defendants kept for
 5   themselves.
 6                    VIII. COLLECTIVE AND CLASS ALLEGATIONS
 7   A.     FLSA Class Members
 8          95.       Plaintiffs bring this action as an FLSA collective action pursuant to 29
 9   U.S.C. § 216(b) on behalf of all persons who were or are employed by Defendants as exotic
10   dancers at any time during the three years prior to the commencement of this action to
11   present.
12          96.       Plaintiffs have actual knowledge that FLSA Class Members have also
13   been denied pay at the federally mandated minimum wage rate. That is, Plaintiffs worked
14   with other dancers who worked at The Clubs. As such, Plaintiffs have first-hand personal
15   knowledge of the same pay violations at The Clubs for other dancers. Furthermore, other
16   exotic dancers at Defendants’ establishment have shared with Plaintiffs similar pay
17   violation experiences, including wage and tip confiscations, as those described in this
18   complaint.
19          97.       Other employees similarly situated to Plaintiffs work or have worked for
20   Defendants’ gentlemen’s club business but were not paid at the federally mandated
21   minimum wage rate.
22          98.       FLSA Class Members perform or have performed the same or similar
23   work as Plaintiffs.
24          99.       FLSA Class Members are not exempt from receiving pay at the federally
25   mandated minimum wage rate under the FLSA.
26          100.      As such, FLSA Class Members are similar to Plaintiffs in terms of job
27   duties, pay structure, misclassification as independent contractors and/or the denial of
28   minimum wage.


                                                 16
      Case 2:21-cv-01318-MTL Document 1 Filed 07/29/21 Page 17 of 21




 1          101.      Defendants’ failure to pay for hours worked at the minimum wage rate
 2   required by the FLSA results from generally applicable policies or practices and does not
 3   depend on the personal circumstances of the FLSA Class Members.
 4          102.      The experiences of Plaintiffs, with respect to their pay, are typical of the
 5   experiences of the FLSA Class Members.
 6          103.      The specific job titles or precise job responsibilities of each FLSA Class
 7   Member does not prevent collective treatment.
 8          104.      All FLSA Class Members, irrespective of their particular job
 9   requirements, are entitled to compensation for hours worked at the federally mandated
10   minimum wage rate.
11          105.      Although the exact amount of damages may vary among FLSA Class
12   Members, the damages for the FLSA Class Members can easily be calculated by a simple
13   formula. The claims of all FLSA Class Members arise from a common nucleus of facts.
14   Liability is based on a systematic course of wrongful conduct by Defendants that caused
15   harm to all FLSA Class Members.
16          106.      As such, Plaintiffs brings their FLSA minimum wage claims as a
17   collective action on behalf of the following class:
18          The FLSA Class Members are all of Defendants’ current and former
19          exotic dancers who worked for Defendants at any time starting three
            years before this lawsuit was filed up to the present.
20
     B.     Arizona Class Action
21
            107.      Plaintiffs and the Arizona Class Members incorporate all preceding
22
     paragraphs as though fully set forth herein.
23
            108.      Plaintiffs bring their Arizona wage claims as a Rule 23 class action on
24
     behalf of the following class:
25
26          All of Defendants’ current and former exotic dancers who worked for
            Defendants at any time starting three years before this lawsuit was filed
27          up to the present.
28


                                                    17
      Case 2:21-cv-01318-MTL Document 1 Filed 07/29/21 Page 18 of 21




 1          109.        Numerosity. The number of members in the Arizona Class is believed to
 2   be well over forty. This volume makes bringing the claims of each individual member of
 3   the class before this Court impracticable. Likewise, joining each individual member of the
 4   Arizona Class as a plaintiff in this action is impracticable. Furthermore, the identity of the
 5   members of the Arizona Class may be determined from Defendants’ employment files, as
 6   will the compensation paid to each of them. As such, a class action is a reasonable and
 7   practical means of resolving these claims. To require individual actions would prejudice
 8   the Arizona Class and Defendants.
 9          110.        Typicality. Plaintiffs’ claims are typical of the Arizona Class because, like
10   the members of the Arizona Class, Plaintiffs were subject to Defendants’ uniform policies
11   and practices and were compensated in the same manner as others in the Arizona Class.
12   Defendants failed to pay non-exempt employees who worked at The Clubs minimum wage
13   for all of their hours worked. Plaintiffs and the Arizona Class have been uncompensated
14   and/or under-compensated as a result of Defendants’ common policies and practices which
15   failed to comply with Arizona law.
16          111.        Adequacy. Plaintiffs are a representative party who will fairly and
17   adequately protect the interests of the Arizona Class because it is in their interest to
18   effectively prosecute the claims herein alleged in order to obtain the unpaid wages and
19   penalties required under Arizona law. Plaintiffs have retained attorneys who are competent
20   in both class actions and wage and hour litigation. Plaintiffs do not have any interest which
21   may be contrary to or in conflict with the claims of the Arizona Class she seeks to represent.
22          112.        Commonality. Common issues of fact and law predominate over any
23   individual questions in this matter. The common issues of fact include, but are not limited
24   to:
25                 a.       Whether Defendants failed to pay Plaintiffs and the Arizona Class the
26                          minimum wage for all hours worked; and
27                 b.       Whether Defendants took wages and tips from dancers to run their
28                          business in violation of Arizona Wage Laws.


                                                    18
      Case 2:21-cv-01318-MTL Document 1 Filed 07/29/21 Page 19 of 21




 1          113.        The common issues of law include, but are not limited to:
 2                 a.       Whether Defendants improperly classified Plaintiffs and the Arizona
 3                          Class as independent contractors;
 4                 b.       Whether Plaintiffs and the Arizona Class are entitled to compensatory
 5                          damages;
 6                 c.       The proper measure of damages sustained by Plaintiffs and the
 7                          Arizona Class; and
 8                 d.       Whether Defendants’ actions were “willful.”
 9          114.        Superiority. A class action is superior to other available means for the fair
10   and efficient adjudication of this lawsuit. Even in the event any member of the Arizona
11   Class could afford to pursue individual litigation against a company the size of Defendants,
12   doing so would unduly burden the court system. Individual litigation would magnify the
13   delay and expense to all parties and flood the court system with duplicative lawsuits.
14   Prosecution of separate actions by individual members of the Arizona Class would create
15   the risk of inconsistent or varying judicial results and establish incompatible standards of
16   conduct for Defendants.
17          115.        A class action, by contrast, presents far fewer management difficulties and
18   affords the benefits of uniform adjudication of the claims, financial economy for the
19   parties, and comprehensive supervision by a single court. By concentrating this litigation
20   in one forum, judicial economy and parity among the claims of individual Arizona Class
21   Members are promoted. Additionally, class treatment in this matter will provide for judicial
22   consistency. The identity of members of the Arizona Class are readily identifiable from
23   Defendants’ records.
24          116.        This type of case is well-suited for class action treatment because: (1)
25   Defendants’ practices, policies, and/or procedures were uniform; (2) the burden is on the
26   Defendants to prove they properly compensated their employees; and (3) the burden is on
27   the Defendants to accurately record hours worked by employees.
28          117.        Ultimately, a class action is a superior forum to resolve the Arizona claims


                                                    19
      Case 2:21-cv-01318-MTL Document 1 Filed 07/29/21 Page 20 of 21




 1   detailed herein because of the common nucleus of operative facts centered on the continued
 2   failure of Defendants to pay Plaintiffs and the Arizona Class according to applicable
 3   Arizona laws.
 4           118.     Nature of notice to be proposed. As to the Rule 23 Class, it is contemplated
 5   that notice would be issued giving putative class members an opportunity to opt out of the
 6   class if they so desire, i.e., “opt-out notice.” Notice of the pendency and resolution of the
 7   action can be provided to the Arizona class by mail, electronic mail, print, broadcast,
 8   internet, and/or multimedia publication.
 9                                  IX.    DAMAGES SOUGHT
10           119.     Plaintiffs, FLSA Class Members, and Arizona Class Members are entitled
11   to recover compensation for the hours they worked for which they were not paid at the
12   mandated minimum wage rate under state law and federal law.
13           120.     Plaintiffs, FLSA Class Members, and Arizona Class Members are also
14   entitled to recover all of the money Defendants misappropriated, such as house fees, forced
15   tips, and wages taken after their performances.
16           121.     Plaintiffs and FLSA Class Members are also entitled to an award of
17   statutory liquidated damages in amounts prescribed by the FLSA.
18           122.     Plaintiffs and Arizona Class Members are also entitled to an award of
19   statutory treble damages in amounts prescribed by Arizona Revised Statutes § 23-355(A).
20           123.     Plaintiffs and FLSA Class Members are also entitled Prejudgment and
21   post-judgment interest on unpaid back wages pursuant to the FLSA.
22           124.     Plaintiffs, FLSA Class Members, and Arizona Class Members are also
23   entitled to an award of attorneys’ fees and costs under the FLSA and Arizona state labor
24   laws.
25                                     PRAYER FOR RELIEF
26           For these reasons, Plaintiffs, FLSA Class Members, and Arizona Class Members
27   respectfully request that judgment be entered in their favor awarding the damages
28   requested above. Plaintiffs also requests for such other and further relief to which Plaintiffs,


                                                   20
      Case 2:21-cv-01318-MTL Document 1 Filed 07/29/21 Page 21 of 21




 1   FLSA Class Members, and Arizona Class Members may be entitled, at law or in equity.
 2
 3                                          Respectfully submitted,
 4
                                            By: /s/ David W. Hodges
 5                                          David W. Hodges
 6                                          HODGES & FOTY, L.L.P.
                                            Texas State Bar No. 00796765
 7                                          **Pro Hac Vice Forthcoming
                                            dhodges@hftrialfirm.com
 8
                                            Michael Goldsmith
 9                                          Texas State Bar No. 24120856
                                            **Pro Hac Vice Forthcoming
10
                                            mgoldsmith@hftrialfirm.com
11                                          4409 Montrose Blvd., Suite 200
                                            Houston, TX 77006
12                                          Telephone: (713) 523-0001
13                                          Facsimile: (713) 523-1116
14                                          ATTORNEY IN CHARGE FOR PLAINTIFFS AND
15                                          CLASS MEMBERS

16
17
18
19
20
21
22
23
24
25
26
27
28


                                              21
